This is an appeal from a judgment of the district court of Payne county, Okla., on appeal to that court from an order of the board of county commissioners of that county vacating that order and sustaining an order made by the county superintendent of that county, the effect of which was to establish a consolidated school district. The protesting voters and some of the common school districts affected appealed to this court. *Page 414 
The decision in this case is controlled by the decision of this court in Board of Com'rs of Carter County et al. v. Woodford Consolidated School Dist. No. 36, 165 Okla. 227,25 P.2d 1057, wherein this court held that an appeal would lie from an order of the county Superintendent calling an election for the establishing of a consolidated school district, and that the order of the board of county commissioners thereon was final. In the instant case the judgment, of the district court was rendered on appeal from the order of the board of county commissioners to the district court. There was no such right of appeal. The district court was in error in rendering the judgment appealed from herein.
For that error the judgment of the trial court is reversed. The cause is remanded to that court, with directions to dismiss the action.
SWINDALL, McNEILL, OSBORN, BAYLESS, and BUSBY, JJ., concur. CULLISON, V. C. J., dissents. RILEY, C. J., and WELCH, J., absent.